                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

SOUTHERN ELECTRICAL                             )
RETIREMENT FUND,                                )
                                                )
        Plaintiff,                              )          NO. 3:18-cv-0585
                                                )          JUDGE RICHARDSON
v.                                              )
                                                )
CHRISTINA GRUEL and CAMRYN                      )
ELIZABETH LAWHORNE,                             )

        Defendants.
                                             ORDER

       Pending before the Court a Report and Recommendation of the Magistrate Judge (Docket

No. 33), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The well-reasoned

Report and Recommendation is adopted and approved.

       Accordingly, Defendant Gruel’s Motion for Judgment on the Pleadings (Doc. No. 15) is

DENIED. Plaintiff’s Motion for Judgment on the Record (Doc. No. 18) is GRANTED. Defendant
Lawhorne’s Motion for Judgment on the Administrative Record (Doc. No. 24) is GRANTED.

The Court finds and declares that the pre-retirement death benefits of decedent Donald Lawhorne,

Jr. are payable to Camryn Elizabeth Lawhorne, and Plaintiff is directed to make payment to Ms.

Lawhorne accordingly.

       IT IS SO ORDERED.

                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE




                                               2
